Case 2:20-cv-09243-MCS-JEM Document 14 Filed 12/11/20 Page 1 of 6 Page ID #:214



 1
 2
                                                                      JS-6
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10   WILLIAM ECHEMENDIA,                       Case No. 2:20-cv-09243-MCS-JEM
11
                        Plaintiff,             ORDER GRANTING PLAINTIFF’S
12                                             MOTION TO REMAND [11]
13                v.
14
     SUBARU OF AMERICA, INC., and
15   DOES 1 through 20, inclusive,
16
                        Defendants.
17
18         Before the Court is a Motion to Remand (“Motion”) filed by Plaintiff William
19   Echemendia. Mot., ECF No. 11. Defendant Subaru of America, Inc. filed an Opposition
20   and Plaintiff filed a Reply. Opp., ECF No. 12; Reply, ECF No. 13. The Court deems
21   the matter appropriate for decision without oral argument and VACATES the hearing.
22   Fed. R. Civ. P. 78(b); Local Rule 7-15. The Motion is GRANTED.
23      I. BACKGROUND
24         Plaintiff filed a complaint in Los Angeles County Superior Court asserting two
25   claims against Subaru under the Song-Beverly Warranty Act (“SBA”): (1) breach of
26   implied warranty of merchantability, and (2) breach of express warranty. Compl. ¶¶ 14-
27   34, ECF No. 1-2. Plaintiff’s claims concern a 2016 Subaru WRX (the “Vehicle”) that
28   exhibited defects after he bought it, including “abnormal noises coming from the

                                               1
Case 2:20-cv-09243-MCS-JEM Document 14 Filed 12/11/20 Page 2 of 6 Page ID #:215



 1   engine, check engine light, and transmission issues.” Id. ¶¶ 4-10. Plaintiff presented the
 2   Vehicle for repair “on at least three separate occasions” and notified Subaru of the
 3   defects, but Subaru failed to fix them. Id. ¶¶ 9-12. Before removing this matter, Subaru
 4   served Plaintiff with special interrogatories and requests for production. See Not. of
 5   Removal, ECF No. 1. Plaintiff’s responses revealed that the parties were diverse and
 6   that Plaintiff’s purchase price was $36,141.68. Id.; see also Sales Contract, Decl. of
 7   Kristan L. Ruggerello (“Ruggerello Decl.) Ex. D, ECF No. 12-1. The Vehicle’s value,
 8   apart from the $11,139.06 in “Finance Charges” that have not accrued, appears to
 9   approximate $25,000. See Sales Contract 1-2. Plaintiff alleges, without explanation, that
10   “[t]he amount in controversy exceeds $25,000, exclusive of interest and costs.” Compl.
11   ¶ 13. Under PRAYER FOR RELIEF, the Complaint lists:
12      • Replacement or restitution
13      • Incidental and consequential damages
14      • Civil penalties under the SBA not to exceed twice the amount of actual damages
15      • Attorneys’ fees and costs
16      • The Vehicle’s value as warranted minus its value as accepted
17      • Remedies under Chapters 6 and 7 of Division 2 of the Commercial Code
18      II. LEGAL STANDARD
19         To invoke diversity jurisdiction, a party must demonstrate there is complete
20   diversity of citizenship between the parties and that the amount in controversy exceeds
21   the sum or value of $75,000, exclusive of interest and costs. 28 U.S.C. § 1332. “The
22   burden of establishing federal jurisdiction is on the party invoking federal
23   jurisdiction.” United States v. Marks, 530 F.3d 799, 810 (9th Cir. 2008) “[W]here it is
24   unclear or ambiguous from the face of a state-court complaint whether the requisite
25   amount in controversy is pled ... [t]he removing defendant bears the burden of
26   establishing, by a preponderance of the evidence, that the amount in controversy
27   exceeds” $75,000. Guglielmino v. McKee Foods Corp., 506 F.3d 696, 699 (9th Cir.
28   2007) (citation omitted).
                                                 2
Case 2:20-cv-09243-MCS-JEM Document 14 Filed 12/11/20 Page 3 of 6 Page ID #:216



 1      III.   DISCUSSION
 2         Plaintiff brings two breach of warranty claims under the SBA; alleges the amount
 3   in controversy exceeds $25,000; and seeks replacement or restitution, incidental
 4   damages, consequential damages, a civil penalty up to double Plaintiff’s actual
 5   damages, fees, the Vehicle’s value as warranted minus its value as accepted, and
 6   remedies provided in Chapters 6 and 7 of Division 2 of the Commercial Code. Because
 7   the amount in controversy is not clear from the face of the Complaint, Subaru must
 8   show it exceeds $75,000 by a preponderance. Guglielmino, 506 F.3d at 699. Subaru has
 9   failed to do so. Luther v. Countrywide Home Loans Servicing LP, 533 F.3d 1031, 1034
10   (9th Cir. 2008) (“A defendant seeking removal has the burden to establish that removal
11   is proper and any doubt is resolved against removability.”) (citation omitted).
12         A. Actual Damages
13         Actual damages under the SBA are “equal to the actual price paid or payable by
14   the buyer,” minus the reduction in value “directly attributable to use by the buyer.” Cal.
15   Civ. Code § 1793.2(d)(2)(B)-(C). The reduction is based on miles driven before the first
16   attempted repair. Id. Subaru proffers a copy of the Sales Contract which reflects a
17   $36,141.68 purchase price and an approximate $25,000 Vehicle value. See Sales
18   Contract. Subaru inexplicably cites the $36,141.68 purchase price as Plaintiff’s actual
19   damages without accounting for finance charges, evidence concerning when repairs
20   were made, or anything else that could allow the Court to reliably estimate actual
21   damages. Opp. 6. Subaru instead focuses on downplaying the statutory offset’s impact
22   on actual damages, arguing that “Plaintiff’s use of the vehicle… would be for the judge
23   or jury to decide after hearing evidence of repairs.” Opp. 5. This argument ignores that
24   it is Subaru’s burden, not Plaintiff’s, to offer such evidence. Marks, 530 F.3d at 810.
25   Without maintenance records or well-pled allegations concerning Plaintiff’s use or
26   attempted repairs, the Court is left to guess what actual damages might be.
27         Plaintiff’s actual damages under the SBA are therefore speculative, at best, given
28   the record before the Court.
                                                 3
Case 2:20-cv-09243-MCS-JEM Document 14 Filed 12/11/20 Page 4 of 6 Page ID #:217



 1         B. Civil Penalties
 2         The Complaint alleges Plaintiff is entitled to a civil penalty up to twice the
 3   amount of his actual damages under California Civil Code section 1794, which only
 4   applies if a defendant’s violations are willful. Compl. PRAYER FOR RELIEF clause.
 5   Plaintiff argues that civil penalties should not be “assumed” in determining the amount
 6   in controversy because Subaru has presented only speculation to support Plaintiff’s
 7   entitlement to civil penalties. Mot. 6-8; Reply 7-8. The Court agrees.
 8         Subaru cites no allegations suggesting the type of willfulness required to justify
 9   civil penalties, let alone has it demonstrated how much those penalties might be.
10   Zawaideh v. BMW of North America, LLC, 2018 WL 1805103, at *2 (S.D. Cal. Apr.
11   17, 2018) (“Rather than simply assume that because a civil penalty is available, one will
12   be awarded, the defendant must make some effort to justify the assumption by, for
13   example, pointing to allegations in the Complaint suggesting award of a civil penalty
14   would be appropriate, and providing evidence—such as verdicts or judgments from
15   similar cases—regarding the likely amount of the penalty.”) Plaintiff’s sole allegation
16   remotely inferring willfulness is that Subaru misrepresented it would cure the Vehicle’s
17   defects. Compl. ¶¶ 9-12. Such a vague contention, without more, does not satisfy
18   Subaru’s burden. Castillo v. FCA USA, LLC, 2019 WL 6607006, at *2 (S.D. Cal. Dec.
19   5, 2019) (remanding where defendant provided no argument or evidence for including
20   a civil penalty in the amount in controversy); Sanchez v. Ford Motor Co., 2018 WL
21   6787354, at *2 (C.D. Cal. Dec. 4, 2018) (remanding where “Defendant has not offered
22   any evidence to support” civil penalties under the SBA); Lawrence v. FCA US LLC,
23   2016 WL 5921059, at *4 (C.D. Cal. Oct. 11, 2016) (SBA’s civil penalty not considered
24   in amount in controversy due to no “analogous verdicts or estimates about the amount”).
25         The Court rejects Subaru’s unfounded request that the Court accept its
26   “assumption” of maximum civil penalties. Opp. 5 (citing Park v. Jaguar Land Rover N.
27   Am., LLC, 2020 WL 3567275, at *6 (S.D. Cal. July 1, 2020) (“Defendant's assumption
28   that the amount in controversy includes the maximum amount of civil penalties is
                                                4
Case 2:20-cv-09243-MCS-JEM Document 14 Filed 12/11/20 Page 5 of 6 Page ID #:218



 1   reasonable” because “this assumption is founded on the allegations of the Complaint.”))
 2   Unlike the defendant in Park, Subaru cites no allegation or evidence to support a civil
 3   penalty twice the amount of actual damages. Compare Park, 2020 WL 3567275, at *6
 4   (higher civil penalties assumed because vehicle cost $68,268.16 and complaint
 5   expressly sought maximum civil penalties) with Compl. (seeking civil penalties “not to
 6   exceed two times the amount of Plaintiff’s actual damages” concerning vehicle with
 7   approximate $25,000 value) (emphasis added). Subaru’s lack of evidence supporting
 8   civil penalties is compounded by the uncertainty of Plaintiff’s actual damages. Edwards
 9   v. Ford Motor Co., 2016 WL 6583585, at *4 (C.D. Cal. Nov. 4, 2016) (“However, as
10   determined above, Defendant failed to establish the amount of actual damages at issue,
11   which is necessary to determine the total civil penalty. Accordingly, the Court cannot
12   determine the amount of any potential civil penalty either.”)
13         The Court therefore cannot reliably determine the amount of civil penalties to
14   which Plaintiff may be entitled, if any. The Court notes that even if Subaru proffered
15   evidence supporting the maximum civil penalty and actual damages equaling the
16   Vehicle’s approximately $25,000 full “cash value,” which it has not, Plaintiff’s
17   damages would be roughly $75,000 before a statutory offset and other damages.
18   C.    Fees
19         “Section 1332(a)'s amount-in-controversy requirement excludes only ‘interest
20   and costs’ and therefore includes attorneys’ fees.” Guglielmino, 506 F.3d at 700;
21   Fritsch v. Swift Transportation Co. of Arizona, LLC, 899 F.3d 785, 794 (9th Cir. 2018)
22   (“[A] court must include future attorneys' fees recoverable by statute or contract when
23   assessing whether the amount-in-controversy requirement is met”). Subaru presents no
24   fee evidence, nor does it argue that fees should be included in the amount in controversy.
25   Opp. 6. Without argument or evidence establishing fees, the Court has no basis to
26   include them in the amount in controversy. Eberle v. Jaguar Land Rover N. Am., LLC,
27   2018 WL 4674598, at *3 (C.D. Cal. Sept. 26, 2018) (“Courts have been reluctant to
28   estimate reasonably attorneys’ fees without knowing what the attorneys in the case bill,
                                                 5
Case 2:20-cv-09243-MCS-JEM Document 14 Filed 12/11/20 Page 6 of 6 Page ID #:219



 1
     or being provided with ‘evidence of attorneys’ fees awards in similar cases,’ and have
 2
     found information far more specific than this to be insufficient for the purposes of
 3
     including attorneys’ fees in the amount in controversy.”) (citations omitted).
 4
        IV.    CONCLUSION
 5
             Because actual damages and fees are unknown, potential civil penalties are
 6
     speculative, and Subaru identifies no additional sums to which Plaintiff may be entitled,
 7
     Subaru has failed to show it is “more likely than not” that the amount in controversy
 8
     exceeds $75,0000. Plaintiff’s Motion to Remand is therefore GRANTED. The Court
 9
     REMANDS this action to the Superior Court of California for the County of Los
10
     Angeles. All dates and deadlines are VACATED. The Clerk of Court shall close the
11
     case.
12
13
     IT IS SO ORDERED.
14
15
     Dated: December 11, 2020               ________________________________
16                                          MARK C. SCARSI
17                                          UNITED STATES DISTRICT JUDGE

18
19
20
21
22
23
24
25
26
27
28
                                                6
